DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 8, 9, 14, 16 and 20 are objected to because of the following informalities:
In claim 8, line 1-2, “junctions of the side surface of the base substrate wrapped with the flexible layer” should read --junctions of the side surface of the base substrate are wrapped with the flexible layer-- (emphasis added).
In claim 9, lines 5-6, “extends from the first portion to and covers the second portion and the third portion” should read --extends from the first portion to the second portion and the third portion and covers the second portion and the third portion-- (emphasis added).
In claim 14, lines 1-2, “a buffer layer extending from the first portion to and covering the second portion and the third portion” should read --a buffer layer extending from the first portion to the second portion and the third portion and covering the second portion and the third portion-- (emphasis added).
In claim 16, lines 5-6, “the flexible layer extending from the first portion to and covering the second portion and the third portion” should read --the flexible layer extending from the first portion to the second portion and the third portion and covering the second portion and the third portion-- (emphasis added).
Claim 16 recites “wherein a part of a film layer of the pixel driving circuit extends from the first portion to and covers the second portion and the third portion; removing a film layer which is on a side of the flexible layer away from the base substrate and on the second portion” a film layer of the pixel driving circuit extends from the first portion to the second portion and the third portion and covers the second portion and the third portion; removing a part of the film layer of the pixel driving circuit which is on a side of the flexible layer away from the base substrate and on the second portion-- (emphasis added). A support can be found at least in Figs. 4-5 and their descriptions of Applicant’s original disclosure.
Claim 16 recites “bending a film layer separated from the third portion to a side of the first portion of the base substrate away from the flexible layer” in lines 14-15, and it appears as if Applicant meant to write --bending a part of the flexible layer including the backlight circuit thereon separated from the third portion to a side of the first portion of the base substrate away from the flexible layer-- (emphasis added). A support can be found at least in Figs. 7-11 and their descriptions of Applicant’s original disclosure.
In claim 20, lines 3-4, “after removing the film layer …” should read --after removing the part of the film layer of the pixel driving circuit …-- (emphasis added) in view of the objection to claim 16 above.
In claim 20, lines 8-9, “after bending the film layer …” should read --after bending the part of the flexible layer including the backlight circuit thereon …-- (emphasis added) in view of the objection to claim 16 above.
In claim 20, lines 14-15, “wherein the buffer layer extends from the first portion to and covers the second and third portions” should read -- wherein the buffer layer extends from the first portion to the second and third portions and covers the second and third portions-- (emphasis added).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the features “after removing the film layer which is on the side of the flexible layer away from the base substrate and on the second portion, and before separating the flexible layer from the second and third portions of the base substrate, the method further comprises: forming a first flexible filling layer on the base substrate, wherein the first flexible filling layer is distributed on the second portion; and/or after bending the film layer separated from the third portion to the side of the first portion of the base substrate away from the flexible layer, the method further comprises forming a second flexible filling layer on the side of the flexible layer on the second portion away from the base substrate” (emphasis added) in lines 3-11. It is unclear what the features specifically refer to, and thus this renders the claim indefinite.
For example, it appears that the feature before the conjunction (and/or) and the feature after the conjunction (and/or) are alternative manufacturing steps with each other (see the paragraphs [23] and [24] of Applicant’s original disclosure), and thus the conjunction (and/or) should be replaced with --or-- that indicates an alternative. Appropriate correction is required.  
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being anticipated by He et al. US 2019/0207130.
Regarding claim 1, He teaches a display backplane (e.g., Fig. 2, Fig. 3 (a device configured in a bending state of the embodiment of Fig. 3 similar to that of Fig. 2 and including 70 instead of 80 is used in rejection), Fig. 8, Fig. 13; [34]), comprising: 
a base substrate (e.g.,  412, Fig. 3, Fig. 2,  [26], [32]; 412 and/or 413 (not labeled), Fig. 13, Fig. 8, [40], [44]) having a first-side surface (e.g., a surface of 412 on which 70 is disposed, Fig. 3; a surface of 412 and/or 413 on which 70 is disposed, Fig. 13) and a second-side surface (e.g., a surface of 412 on which 20 is disposed, Fig. 3; a surface of 412 and/or 413 on which 20 is disposed, Fig. 13) opposite each other; 
a flexible layer (e.g., 10, Fig. 3, [26]; 10, Fig. 13, [44]) on the base substrate, wherein the flexible layer wraps the first-side surface and extends to cover the second-side surface (e.g., Fig. 3; Fig. 13); 
a pixel driving circuit (e.g., 70, Fig. 3, [52]; 70, Fig. 13, [52]) on the first-side surface; and 
a backlight circuit (e.g., 20, Fig. 3, [30]; 20, Fig. 13, [30]) on the second-side surface; wherein the pixel driving circuit is on a side of the flexible layer away from the first-side surface, .  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. US 2016/0181346.
Regarding claim 1, Kwon teaches a display backplane (e.g., Embodiment(s) of Fig. 14, Fig. 15 (a device configured in a bending state of the embodiment of Fig. 15 is used in rejection), Fig. 1; [188], [200], [204]), comprising: 
a flexible layer (e.g., 106, Fig. 15, [64]); 
a pixel driving circuit (e.g., circuit of GIP area, Fig. 15, [74], [200]) on the flexible layer; and 
a backlight circuit (e.g., circuit of active area, Fig. 15, [205], [209]) on the flexible layer; wherein the pixel driving circuit is on a side of the flexible layer (e.g., Fig. 15), and the backlight circuit is on a side of the flexible layer (e.g., Fig. 15).  
Embodiment of Fig. 15 of Kwon does not explicitly teach a base substrate having a first-side surface and a second-side surface opposite each other; a flexible layer on the base substrate, wherein the flexible layer wraps the first-side surface and extends to cover the second-side surface; a pixel driving circuit on the first-side surface; and a backlight circuit on the second-side 
Embodiment of Fig. 4 of Kwon teaches a base substrate (e.g., 108 and/or 116, [97]) having a first-side surface and a second-side surface opposite each other; a flexible layer (e.g., 106, Fig. 4, [64]) on the base substrate, wherein the flexible layer wraps the first-side surface and extends to cover the second-side surface (e.g., Fig. 4); a backlight circuit (e.g., circuit including 102, Fig. 4, [83]) on the second-side surface; the backlight circuit (e.g., circuit including 102, Fig. 4, [83]) is on a side of the flexible layer away from the second-side surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Embodiment of Fig. 4 of Kwon with that taught by Embodiment of Fig. 5 of Kwon to arrive at the claimed invention for the purpose of increasing rigidity and/or ruggedness at selective portions of the flexible display for example (e.g., Kwon, [63]). In this case, Kwon thus teaches a pixel driving circuit on the first-side surface; the pixel driving circuit is on a side of the flexible layer away from the first-side surface.
Regarding claim 6, Kwon teaches the display backplane of claim 1, further comprising a buffer layer (e.g., 126, Fig. 15, [213]); wherein the buffer layer comprises a first part (e.g., 126 in GIP area, Fig. 15) and a second part (e.g., 126 in active area, Fig. 15); the first part is arranged on the first-side surface of the base substrate, and is sandwiched between the flexible layer and the pixel driving circuit; and the second part is arranged on the second-side surface of the base substrate, and is sandwiched between the flexible layer and the backlight circuit (e.g., Embodiment of Fig. 15 modified by Embodiment of 4 teaches this feature).  
Allowable Subject Matter
Claims 2, 3, 5, 7 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the above-discussed claim objections are overcome.
Claims 9-11 and 13-15 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Claims 16-19, 22 and 23 would be allowable if rewritten or amended to overcome the claim objections, set forth in this Office action.
Conclusion
The art made of record and not applied to the rejection is considered pertinent to applicant's disclosure. It is cited primarily to show inventions relevant to the examination of the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        December 28, 2021